Title: From George Washington to James Mercer, 11 April 1774
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon 11th of Aprl 1774

I have receivd your Letter of the 5th, and consider’d the Report which you have drawn up for the Commissioners to make to the Generl Court; and not knowing (as things are Situated) what better can be done, I have given them ⟨ta⟩cit consent to their proceeding; agreeably thereto, as you required, in case of my approbation thereof. My fear however is, that, a Partition of the Land, consequent of a second order of Court, can hardly be Reported at this Setting; every appearance of delay therefore, gives me some pain, as I know the sollicitude of the Parties to hasten the Sale. Quere then, would not Mr Roses consent (as Guardian of your Infant Brother) to the measure proposed by yourself and me, & which I recommended your taking Colo. Tayloe’s opinion upon, have enabled the Commissioners to have proceeded at once to a division of the uncontroverted part of the Land? Would not Mr Rose have acquiesced in this measure? and would it not have been a shorter Cut if it had been adopted? I only propound these question’s now for Information, for as I have not given the least Interruption to the proceedings of the Commissioners, in conformity to your Report, so neither do I mean to impede the operation of your Plan, but on the contrary,

to do every thing in my power to accelerate, & carry it into execution without loss of time; of which you will please to inform Mr Attorney, after communicating the contents of this, and my former Letter to Colo. Tayloe, and laying before that Gentleman a State of the case, as it now stands, for his Sentiments thereof.
I am not well acquainted with the Gentlemen who live most contiguous to the Bullrun Land, and therefore am more at a loss to recommend one to supply the place of Mr Powell; but should think as Mr Hough will probably attend to make the Partition, there can be no Impropriety in nominating of him a Commissioner, as he will be a pretty sure hand, and must by this time, know as much of the Land as any body; If any objection however should be made to him, I believe Captn Bronaugh does not live far from thence (though if I recollect right, he talkd of going over the Alligany Mountains this Spring) nor doth Mr William Smith, both good Men, and agreeable to me; as any other Colo. Tayloe & you may fix upon, also will be. I remain Dr Sir Yr Most Obedt Hble Servt

Go: Washington

